                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

CLINTON STRANGE                         §                                 PLAINTIFF
                                        §
                                        §
v.                                      §             Civil No. 1:19cv288-HSO-JCG
                                        §
CAESARS ENTERTAINMENT                   §
CORPORATION, ET AL.                     §                               DEFENDANTS


                       FINAL JUDGMENT OF DISMISSAL

      The parties have announced to the Court a settlement of this case. The

Court, being advised that the parties have an informed understanding of their

rights and the consequences of settlement, desires that this matter be finally closed

on its docket.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above

captioned civil action is dismissed with prejudice as to all parties.

      SO ORDERED this the 24th day of July, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
